Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Double Patenting

1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


2.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,036,828. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are merely a broaden version of the patented claims.
  
	Claim Rejections - 35 USC § 101

3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significant more for the following reasons.
	Regarding step 1, independent claims 1 & 9 are methods, and independent claim 17 is a system, so they fall within one of the four statutory categories.
Referring to claim 1, regarding step 2A prong 1, claim 1 is directed to an abstract idea. Claim 1 recites the limitations: 
“obtaining a plurality of account numbers associated with an entity”, “generating, from the plurality of account numbers, an account number matrix”, “attempting to solve a multiplication equation of the account number matrix, wherein a solution of the multiplication equation is a vector of constants”, “upon determining the solution to the multiplication equation, receiving a number associated with a user”, and “determining, based on the vector of constants, whether the number is a valid number for the entity”.  Under the broadest reasonable interpretation, these limitations cover performance of the limitations in the mind. There is nothing in the claim that precludes the steps from practically being performed in the mind, perhaps even with the use of a pen and paper. Therefore, the limitations falls within the “Mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Regarding step 2A prong 2, the judicial exception is not integrated into a practical application. The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Accordingly, the abstract idea is not integrated into a practical application. 
Regarding step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Regarding claims 2-8, they do not add any feature or subject matter that would resolve the non-statutory deficiencies of the independent claim from which they depend. They are therefore rejected for essentially the same reasons as claim 1. 

Referring to claim 9, regarding step 2A prong 1, claim 9 is directed to an abstract idea. Claim 1 recites the limitations: 
“obtaining a plurality of account numbers associated with an entity”, “generating, from the plurality of account numbers, an account number matrix”, “attempting to solve a multiplication equation of the account number matrix, wherein a solution of the multiplication equation is a vector of constants”, “upon determining the solution to the multiplication equation, receiving a number associated with a user”, “determining, based on a first portion of the number, that the number is associated with the entity”, and “determining, based on the vector of constants, whether the number is a valid number for the entity”.  Under the broadest reasonable interpretation, these limitations cover performance of the limitations in the mind. There is nothing in the claim that precludes the steps from practically being performed in the mind, perhaps even with the use of a pen and paper. Therefore, the limitations falls within the “Mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Regarding step 2A prong 2, the judicial exception is not integrated into a practical application. The claim 9 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Accordingly, the abstract idea is not integrated into a practical application. 
Regarding step 2B, claim 9 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Regarding claims 10-16, they do not add any feature or subject matter that would resolve the non-statutory deficiencies of the independent claim from which they depend. They are therefore rejected for essentially the same reasons as claim 1.
 
Referring to claim 17, regarding step 2A prong 1, claim 17 is directed to an abstract idea. Claim 17 recites the limitations: 
“one or more processors”, and “a memory comprising instructions that, when executed by the one or more processors, cause the system to: obtain a plurality of account numbers associated with an entity; generate, from the plurality of account numbers, an account number matrix; attempt to solve a multiplication equation of the account number matrix, wherein a solution of the multiplication equation is a vector of constants; upon determining the solution to the multiplication equation, receive a number associated with a user; and determine, based on the vector of constants, whether the number is a valid number for the entity”.  Under the broadest reasonable interpretation, these limitations cover performance of the limitations in the mind. There is nothing in the claim that precludes the steps from practically being performed in the mind, perhaps even with the use of a pen and paper. Therefore, the limitations falls within the “Mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Regarding to claim 17, regarding step 2A prong 2, the judicial exception is not integrated into a practical application. The claim 17 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The “one or more processors” and “memory” are belonged to a generic computer, i.e., see para. [0051] “general purpose processor”. Accordingly, the abstract idea is not integrated into a practical application.
Regarding step 2B, claim 17 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the mere mention of “system” even if it limits the scope, amounts to applying the exception on a generic computer. Applying an exception using a generic computer cannot provide an inventive concept. The claim is not patent eligible.
Regarding claims 18-20, they do not add any feature or subject matter that would resolve the non-statutory deficiencies of the independent claim from which they depend. They are therefore rejected for essentially the same reasons as claim 17.

Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan V. Mai whose telephone number is (571) 272-3726.  The examiner can normally be reached on Mon, Wed and Fri from 9:30am to 2:30pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mehta Jyoti, can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is:
			Official	 	(571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Tan V Mai/ 		Primary Examiner, Art Unit 2182